Title: From John Adams to Marston Watson, 7 November 1789
From: Adams, John
To: Watson, Marston



Sir
Braintree November 7. 1789

The Letter you did me the honor to write me, on the thirtieth of September, has been to New York; and from thence transmitted to this place; but it never reached my hand, till the night before last. The Sentiments of Esteem for my private Character, expressed by Gentlemen who are probably Strangers to me, are very obliging: & the approbation of my possible Conduct abroad, lays me under Still greater Obligations.
The Fisheries are so essential to the Commerce and naval power of this Nation, that it is astonishing that any one Citizen Should have been found, indifferent about them. But it is certain that, at a Time, when there were Reasons to expect that more than one foreign nation would endeavour to deprive us of them, there were many Americans indifferent, and not a few even disposed to give them away.—A knowledge of this was the first and strongest motive with me to embark for Europe a first and a Second time.—after all however, the final Presentation of the Fisheries was owing to Causes so Providential that I can never look back upon them without Reverence and Emotion. Your approbation, Sir and that of your Friends of the Part I acted in that Negotiation, give me great Pleasure
The Present of four Boxes of Fish, has been received in my absence by my Family; and is in every point of View very acceptable to me. As an amateur I shall regale myself and my Friends: as a Well wisher to the Trade I shall endeavour to make the Dish fashionable at New York: and I pray You and your Companions to accept of my Sincere Thanks, for the favour, and my best Wishes for their Pleasure Profit and Prosperity, in the Prosecution of the Fisheries. May you and they live to see a Commerce and a naval Power growing out of your Occupations, which shall render this, the first and most respectable of maritime Nations. I am, Sir with my best Compliments to your Friends and much Esteem for / yourself your most obedient and most / humble Servant

John Adams